                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION


UNITED STATES OF AMERICA                      )      ORDER TO UNSEAL .
                                              )      INDICTMENT
             v.                               ),
                                              )
ERICKA ANDREA MONIQUE JOHNSON                 )     NO.   5:20-CR-334-H-l
MARIEL DURAND INGRAM                          )     NO.   5:20-CR-334-H-3
MONTAGUE AARON MCMILLAN                       )     NO.   5:20-CR-334-H-8
JOHNATHAN MAURICE MACK                        )     NO.   5:20-CR-334-H-11
MALCOLM RASOUL SANCHEZ                        )     NO.   5:20-CR"334-H-13
--------------~~)



      Upon motion of the United States of America, and for good cause shown, the

sealed Thirty~One-Count Indictment returned by the Grand Jury for the Eastern

District of' North Carolina on July 8, 2020, is hereby ORDERED to be unsealed by the

Clerk of the United States Court for tlie Eastern District of North Carolina.



                                            21st
                                       This _ _ day of September, 2020.




                                       UNITED STATES DISTRICT JUDGE




        Case 5:20-cr-00334-H Document 150 Filed 09/21/20 Page 1 of 1
